Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority and Status of Claims
1.	This application claims benefit of 62/383,860 09/06/2016.
2. 	Applicant’s remarks filed on 9/27/2022 are acknowledged. Claims 1-8, 12-13 and 15 are pending in the application.  
Responses to Election/Restriction
3.	Applicant’s election without traverse of Group II claims 8, 12-13 and 15, in the reply filed on September 27, 2022 is acknowledged. Election of a species tumulosic acid as a single species is also acknowledged.
Claims 1-8, 12-13 and 15 are pending in the application.
The scope of the invention of the elected subject matter is as follows. 	
Claims 8, 12-13 and 15 are drawn to methods of use, and are prosecuted in the case.  
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
The requirement is still deemed proper and therefore is made FINAL. 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

5. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
			                       	 Claims 8, 12-13 and 15 are rejected under 35 U.S.C. 103(a) as being 
                     obvious over Lin et al. US 2009/0247496 A1 in view of Wittmann et al. J Trauma, 2005, 
                      59(1): 162-8 (abstract) and Price et al. Am J Clin Dermatol, 2005, 6(6): 393-402 
                     (abstract).
  Applicant claim a method for enhancing the expression of collagen and/or hyaluronic acid (i.e., wound healing), consisting of administering to a subject in need an effective amount of a composition consisting of G)} an active ingredient; and (i) a toner, a buffer, a preservative, and/or a pharmaceutically acceptable carrier, wherein the active ingredient is tumulosic acid, and wherein the composition is for external use, oral administration, subcutaneous administration and/or intravenous administration, see claim 8.  Dependent claims 12-13 and 15 further limit the scope of methods, i.e., 
enhance expression of collagen and hyaluronic acid in claims 12-13 and 15.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Lin et al. ‘496 disclose a compound/composition
    PNG
    media_image1.png
    133
    247
    media_image1.png
    Greyscale
(i.e., tumulosic acid) for enhancing uptake of glucose, amino acids (i.e., for wound healing), or vitamins in a human in need thereof comprising: administering to the human a composition including glucose, amino acids, vitamins, or a combination thereof, see claims 1-2 in columns 7-8.
Wittmann et al. disclose that amino acid arginine improves wound healing by increasing collagen synthesis.
Price et al. disclose that hyaluronic acid is associated with wound healing.
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Lin et al. ‘496 is that Lin et al. ‘496 is silent on the instant wound healing or enhancing expression of collagen.
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 8, 12-13 and 15 prima facie obvious because one would be motivated to employ the methods of use of Lin et al. ‘496 in view of Wittmann et al. and Price et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art of Lin et al. ‘496 in view of Wittmann et al. and Price et al. to be useful for the purpose, i.e., enhancing collagen expression or enhancing amino acid uptake for wound healing in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus Lin et al. ‘496 in view of Wittmann et al. and Price et al. render the instant invention.
The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of Lin et al. ‘496 in view of Wittmann et al. and Price et al. would possess similar activity to that which is claimed in the reference.  
Double Patenting
6.      The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
		Claims 8, 12-13 and 15 are  rejected under the judicially created doctrine of 
obviousness-type double patenting as being unpatentable independently over claims 1-2
 		         of Lin et al. US  9,757,392 in view of Wittmann et al. J Trauma, 2005, 59(1): 162-8 
                    (abstract) and Price et al. Am J Clin Dermatol, 2005, 6(6): 393-402 (abstract). Although 
                    the conflicting claims are not identical, they are not patentably distinct from each other 
                    and reasons are as follows.
  Applicant claim a method for enhancing the expression of collagen and/or hyaluronic acid (i.e., wound healing), consisting of administering to a subject in need an effective amount of a composition consisting of G)} an active ingredient; and (i) a toner, a buffer, a preservative, and/or a pharmaceutically acceptable carrier, wherein the active ingredient is tumulosic acid, and wherein the composition is for external use, oral administration, subcutaneous administration and/or intravenous administration, see claim 8.  Dependent claims 12-13 and 15 further limit the scope of methods, i.e., 
enhance expression of collagen and hyaluronic acid in claims 12-13 and 15.
Lin et al. ‘392 claims a compound/composition
    PNG
    media_image1.png
    133
    247
    media_image1.png
    Greyscale
(i.e., tumulosic acid) for enhancing uptake of glucose, amino acids (i.e., for wound healing), or vitamins in a human in need thereof comprising: administering to the human a composition including glucose, amino acids, vitamins, or a combination thereof, see claims 1-2 in columns 7-8.
Wittmann et al. disclose that amino acid arginine improves wound healing by increasing collagen synthesis.
Price et al. disclose that hyaluronic acid is associated with wound healing.
The difference between instant claims and Lin et al. ‘392 is that Lin et al. ‘392 is silent on the instant wound healing or enhancing expression of collagen.
One having ordinary skill in the art would find the claims 8, 12-13 and 15 prima facie obvious because one would be motivated to employ the methods of use of Lin et al. ‘392  in view of Wittmann et al. and Price et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art of Lin et al. ‘392  in view of Wittmann et al. and Price et al. to be useful for the purpose, i.e., enhancing collagen expression or enhancing amino acid uptake for wound healing in a patient ...[T]he idea of combining them flows logically from their having been individually taught in the prior art."  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP 2144.06.  Thus Lin et al. ‘392  in view of Wittmann et al. and Price et al. render the instant invention.
The motivation to make the claimed methods of use derived from the known compounds/compositions and methods of use of Lin et al. ‘392 in view of Wittmann et al. and Price et al. would possess similar activity to that which is claimed in the reference.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707. The examiner can normally be reached 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

November 07, 2022